Filed Pursuant to Rule 433 Registration No. 333-169453 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION FIVE YEAR COLLATERAL TRUST BOND TERM SHEET Issuer: National Rural Utilities Cooperative Finance Corporation Ratings: A1/A+ (Moody’s/S&P) Principal Amount: Security Type: Collateral Trust Bonds Legal Format: SEC Registered Pricing Date: October 25, 2010 Settlement Date: November 1, 2010 (T+5) Maturity Date: November 1, 2015 Coupon: 1.900% Price to Public: 99.900% Benchmark Treasury: 1.25% due September 30, 2015 Benchmark Treasury Yield: 1.171% Spread to Benchmark Treasury: +75 basis points Yield to Maturity: 1.921% Interest Payment Dates: Semi-annually on May 1 and November 1, commencing May 1, 2011 Make-Whole Call: At any time at the greater of a price of 100% or the present value of the remaining scheduled payments discounted at the Treasury Rate plus 15 basis points Denominations: $2,000 x $1,000 CUSIP: 637432ML6 Joint Book-Running Managers: Banc of America Securities LLC J.P. Morgan Securities LLC Mizuho Securities USA Inc. KeyBanc Capital Markets Inc. Senior Co-Managers: Mitsubishi UFJ Securities (USA), Inc. Scotia Capital (USA) Inc. U.S. Bancorp Investments, Inc. Junior Co-Managers: PNC Capital Markets LLC RBC Capital Markets Corporation Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC)for this offering. Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by searching the SEC online database (EDGAR®) at www.sec.gov. Alternatively, you may obtain a copy of the prospectus from Banc of America Securities LLC by calling toll-free at 1-800-294-1322, J.P.Morgan Securities LLC by calling collect at 212-834-4533, Mizuho Securities USA Inc. by calling toll-free at 1-866-271-7403 or KeyBanc Capital Markets Inc. by calling toll-free at 1-866-227-6479.
